 1   XAVIER BECERRA
     Attorney General of California
 2   SARALYN M. ANG-OLSON
     Senior Assistant Attorney General
 3   VINCENT DICARLO
     Supervising Deputy Attorney General
 4   JENNIFER S. GREGORY, State Bar No. 228593
     Deputy Attorney General
 5      2329 Gateway Oaks Drive, Suite 200
        Sacramento, CA 95833
 6      Telephone: (916) 621-1823
        Fax: (916) 274-2949
 7      E-mail: Jennifer.Gregory@doj.ca.gov
 8    Attorneys for State of California
 9

10                            IN THE UNITED STATES DISTRICT COURT

11                         FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13     THE UNITED STATES OF AMERICA,                       CASE NO. 2:14-cv-1737 TLN KJN
       STATE OF CALIFORNIA, ex rel. PAUL
14     VILLAMIZAR,
                                                           ORDER ON STATE OF CALIFORNIA’S
15                                           Plaintiffs,   NOTICE OF ELECTION TO DECLINE
                                                           INTERVENTION
16                    v.
17
       SENIOR CARE PHARMACY SERVICES,
18     INC., and SAMITENDU BANERJEE,
19
                                 Defendants.
20

21          The State of California (“California”) having declined to intervene in this action, and

22   pursuant to California’s False Claims Act, the Court rules as follows.

23          IT IS HEREBY ORDERED that:

24          1. All current contents of the Court’s file in this action shall remain under seal and not be

25              made public or served upon qui tam Plaintiff or the Defendants, except for the

26              following documents: (1) qui tam Plaintiff’s Complaint and any amended Complaints;

27              (2) the summons, if any; (3) California’s Notice of Election to Decline Intervention;

28              (4) the United States’ Notice of Election to Decline Intervention, (5) any Scheduling
                                                       1
                   ORDER ON STATE OF CALIFORNIA’S NOTICE OF ELECTION TO DECLINE INTERVENTION
 1             or Case Management Order; and, (6) this or any other Order, which are hereby
 2             unsealed;
 3         2. The qui tam Plaintiff shall serve the Complaint upon the Defendants within 60 days of
 4             service of this Order;
 5         3. The qui tam Plaintiff shall serve this Order and the accompanying Notice of Election
 6             to Decline Intervention upon the Defendants after service of the Complaint;
 7         4. The seal shall be lifted as to all other matters occurring in this action after the date of
 8             this Order;
 9         5. The parties shall serve all pleadings, motions, and appeals filed in this action,
10             including supporting memoranda, upon California;
11         6. All orders of this Court shall be sent to California;
12         7. California may order any deposition transcripts, intervene at a later date for good
13             cause shown, or move to dismiss qui tam Plaintiff’s Complaint or claims; and,
14         8. Should the qui tam Plaintiff or any Defendant propose that this action be dismissed,
15             settled, or otherwise discontinued, the Court will provide California with notice and an
16             opportunity to be heard before ruling or granting its approval.
17

18

19        IT IS SO ORDERED.
20

21   Dated: July 12, 2019
                                                             Troy L. Nunley
22                                                           United States District Judge
23

24

25

26

27

28
                                                      2
                  ORDER ON STATE OF CALIFORNIA’S NOTICE OF ELECTION TO DECLINE INTERVENTION
